Case 0:20-cv-60202-RKA Document 1 Entered on FLSD Docket 01/30/2020 Page 1 of 11



                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF FLORIDA

                                         CASE NO.

  RENZO BARBERI,

               Plaintiff,

               vs.

  OCEAN'S 13 GRILL @ DANIA BEACH,
  INC., a Florida Profit Corporation and KIM
  BARTNICK, LLC, a Florida Limited
  Liability Company,

            Defendants.
  _______________________________/

                                       COMPLAINT

  Plaintiff RENZO BARBERI (hereinafter “Plaintiff”), through the undersigned
  counsel, hereby files this complaint and sues OCEAN'S 13 GRILL @ DANIA
  BEACH, INC. (“OCEAN'S”), and KIM BARTNICK, LLC, (“BARTNICK”) (hereinafter,
  collectively referred to as “Defendants”), for declaratory and injunctive relief;
  for discrimination based on disability; and for the resultant attorney's fees,
  expenses, and costs (including, but not limited to, court costs and expert fees),
  pursuant to 42 U.S.C. §12181 et. seq., ("AMERICANS WITH DISABILITIES
  ACT OF 1990," or "ADA") and alleges:


  JURISDICTION
  1.    This Court is vested with original jurisdiction over this action pursuant to
  28 U.S.C. §1331 and §1343 for Plaintiff’s claims arising under Title 42 U.S.C.
  §12181 et. seq., based on Defendants’ violations of Title III of the Americans
  with Disabilities Act of 1990, (hereinafter referred to as the "ADA"). See also
  28 U.S.C. §2201 and §2202.


  VENUE

                                               1
Case 0:20-cv-60202-RKA Document 1 Entered on FLSD Docket 01/30/2020 Page 2 of 11



  2.     The venue of all events giving rise to this lawsuit is located in Broward
  County, Florida. Pursuant to 28 U.S.C. §1391(B) and rule 3.1 of Local Rules of
  the United States District Court for the Southern District of Florida, this is the
  designated court for this suit.


  PARTIES
  3.    Plaintiff, RENZO BARBERI, is a resident of the State of Florida. At the
  time of Plaintiff’s visit to Oceans 13 At Dania Beach (“Subject Facility”), Plaintiff
  suffered from a “qualified disability” under the ADA, and required the use of a
  wheelchair for mobility. Specifically, Plaintiff suffers from paraplegia due to a
  severed T4 and T5, and is therefore confined to his wheelchair. The Plaintiff
  personally visited Oceans 13 At Dania Beach, but was denied full and equal access,
  and full and equal enjoyment of the facilities, services, goods, and amenities
  within Oceans 13 At Dania Beach, which is the subject of this lawsuit. The Subject
  Facility is a restaurant and Plaintiff wanted to purchase food and beverages but
  was unable to due to the discriminatory barriers enumerated in Paragraph 15 of
  this Complaint.


  4.    In the alternative, Plaintiff, RENZO BARBERI, is an advocate of the
  rights of similarly situated disabled persons and is a “tester” for the purpose of
  asserting his civil rights and monitoring, ensuring and determining whether
  places of public accommodation are in compliance with the ADA.


  5.    Defendants, OCEAN'S and BARTNICK are authorized to conduct business
  and are in fact conducting business within the State of Florida. The Subject
  Facility is located at 50 E Dania Beach Blvd., Dania Beach, FL 33004. Upon
  information and belief, OCEAN'S is the lessee and/or operator of the Real
  Property and therefore held accountable of the violations of the ADA in the
  Subject Facility which is the matter of this suit. Upon information and belief,
  BARTNICK is the owner and lessor of the Real Property where the Subject
  Facility is located and therefore held accountable for the violations of the ADA

                                            2
Case 0:20-cv-60202-RKA Document 1 Entered on FLSD Docket 01/30/2020 Page 3 of 11



  in the Subject Facility which is the matter of this suit.


  CLAIMS: VIOLATIONS OF THE AMERICANS WITH DISABILITIES ACT
  6.    Plaintiff adopts and re-alleges the allegations stated in paragraphs 1
  through 5 of this complaint, as are further explained herein.


  7.    On July 26, 1990, Congress enacted the Americans with Disabilities Act
  ("ADA"), 42 U.S.C. §12101 et. seq. Commercial enterprises were provided one
  and a half years from enactment of the statute to implement its requirements.
  The effective date of Title III of the ADA was January 26, 1992, or January 26,
  1993 if Defendants had ten (10) or fewer employees and gross receipts of
  $500,000 or less. See 42 U.S.C. §12181; 28 C.F.R. §36.508(a).


  8.    As stated in 42 U.S.C. §12101(a) (1)-(3), (5) and (9), Congress found,
  among other things, that:

        i. some 43,000,000 Americans have one or more physical or mental
          disability, and this number shall increase as the population continues to
          grow and age;

        ii. historically, society has tended to isolate and segregate individuals
          with disabilities and, despite some improvements, such forms of
          discrimination against disabled individuals continue to be a pervasive
          social problem, requiring serious attention;

        iii. discrimination against disabled individuals persists in such critical
          areas as employment, housing, public accommodations, transportation,
          communication, recreation, institutionalization, health services, voting
          and access to public services and public facilities;

        iv.    individuals   with    disabilities   continually     suffer  forms  of
          discrimination,    including:    outright     intentional    exclusion; the
          discriminatory     effects    of     architectural,    transportation,  and
          communication barriers; failure to make modifications to existing
          facilities and practices; exclusionary qualification standards and
          criteria; segregation, and regulation to lesser services, programs,
          benefits, or other opportunities; and,

        v. the continuing existence of unfair and unnecessary discrimination and

                                            3
Case 0:20-cv-60202-RKA Document 1 Entered on FLSD Docket 01/30/2020 Page 4 of 11



              prejudice denies people with disabilities the opportunity to compete on
              an equal basis and to pursue those opportunities for which this country
              is justifiably famous and costs the United States billions of dollars in
              unnecessary expenses resulting from dependency and non-productivity.

  9.      As stated in 42 U.S.C. §12101(b)(1)(2) and (4), Congress explicitly stated
  that the purpose of the ADA was to:

          i. provide a clear and comprehensive national mandate for the elimination
            of discrimination against individuals with disabilities;

          ii. provide clear, strong, consistent, enforceable standards addressing
            discrimination against individuals with disabilities; and,

          iii. invoke the sweep of congressional authority, including the power to
            enforce the fourteenth amendment and to regulate commerce, in order to
            address the major areas of discrimination faced on a daily basis by
            people with disabilities.

  10.     Pursuant to 42 U.S.C. §12181(7), and 28 CFR §36.104, Title III, no
  individual may be discriminated against on the basis of disability with regards
  to    the    full   and   equal   enjoyment   of   the   goods,   services,   facilities,   or
  accommodations of any place of public accommodation by any person who
  owns, leases (or leases to), or operates a place of public accommodation. Oceans
  13 At Dania Beach is a place of public accommodation by the fact it is an
  establishment that provides goods/services to the general public, and therefore,
  must comply with the ADA. The Subject Facility is open to the public, its
  operations affect commerce, and it is a restaurant. See 42 U.S.C. Sec. 12181 (7)
  and 28 C.F.R. 36.104. Therefore, the Subject Facility is a public accommodation
  that must comply with the ADA.


  11.     The Defendants have discriminated, and continue to discriminate against
  the Plaintiff, and others who are similarly situated, by denying access to, and
  full and equal enjoyment of goods, services, facilities, privileges, advantages
  and/or accommodations at Oceans 13 At Dania Beach located at 50 E Dania Beach
  Blvd., Dania Beach, FL 33004, as prohibited by 42 U.S.C. §12182, and 42 U.S.C.
  §12101 et. seq.; and by failing to remove architectural barriers pursuant to 42

                                                4
Case 0:20-cv-60202-RKA Document 1 Entered on FLSD Docket 01/30/2020 Page 5 of 11



  U.S.C. §12182(b)(2)(A)(iv).


  12.   Plaintiff has visited the Subject Facility, and has been denied full, safe,
  and equal access to the facility and therefore suffered an injury in fact.


  13.   Plaintiff shall suffer a future injury as Plaintiff intends to return and
  enjoy the goods and/or services at the Subject Facility within the next six
  months. The Subject Facility is in close proximity to Plaintiff’s residence and is
  in an area frequently travelled by Plaintiff. Furthermore, Plaintiff will also
  return to monitor compliance with the ADA. However, Plaintiff is precluded
  from doing so by the Defendants' failure and refusal to provide people with
  disabilities with full and equal access to their facility. Therefore, Plaintiff
  continues to suffer from discrimination and injury due to the architectural
  barriers, which are in violation of the ADA.


  14.   Pursuant to the mandates of 42 U.S.C. §12134(a), on July 26, 1991, the
  Department of Justice, Office of the Attorney General, promulgated Federal
  Regulations to implement the requirements of the ADA. The ADA Accessibility
  guidelines (hereinafter referred to as “ADAAG”), 28 C.F.R. Part 36, may cause
  violators to obtain civil penalties of up to $55,000 for the first violation and
  $110,000 for any subsequent violation.


  15.   The Defendants are in violation of 42 U.S.C. §12181 et. seq., and 28

  C.F.R. 36.302 et. seq., and are discriminating against the Plaintiff with the

  following specific violations which Plaintiff personally encountered and/or has

  knowledge of:

           a) The customer parking facilities in front of and alongside the restaurant do not

              provide a compliant accessible parking space. 2010 ADA Standards 502.1




                                              5
Case 0:20-cv-60202-RKA Document 1 Entered on FLSD Docket 01/30/2020 Page 6 of 11



           b) The south parking facility has five (5) marked standard spaces and one (1) non-

              compliant accessible parking space. The west parking facility has three (3)

              marked standard spaces and zero (0) accessible spaces. One (1) compliant

              accessible parking space with adjacent access aisle is required in the west parking

              facility. 2010 ADA Standards 208.2

           c) The access aisle is missing. Each designated accessible parking space must have

              an adjacent access aisle. 2010 ADA Standards 502.2

           d) The accessible parking space identification striping is mismarked. Each such

              parking space must be striped in a manner that is consistent with the standards of

              FDOT for other spaces and prominently outlined with blue paint, and must be

              repainted when necessary, to be clearly distinguishable as a parking space

              designated for persons who have disabilities. 2010 ADA Standards 502.6.1

           e) The accessible parking space is not located closest to the main entrance. The main

              restaurant entrance door is located across from the west parking lot. Accessible

              parking spaces that serve a particular building or facility must be located on the

              shortest accessible route from parking to the accessible main entrance. 2010

              ADA Standards 208.3.1

           f) The accessible parking space sign is missing fine and towing verbiage. Each

              accessible parking space must be posted with a permanent above-grade sign of a

              color and design approved by the Department of Transportation, which is placed

              on or at least 60 inches above the finished ground surface measured to the bottom

              of the sign and which bears the international symbol of accessibility and the




                                               6
Case 0:20-cv-60202-RKA Document 1 Entered on FLSD Docket 01/30/2020 Page 7 of 11



              caption “PARKING BY ACCESSIBLE PERMIT ONLY” and must indicate the

              penalty for illegal use of the space. 2010 ADA Standards 502.6

           g) The existing non-compliant accessible parking ground surface is too steep.

              Accessible parking spaces and access aisles are required to be nearly level in all

              directions to provide a surface for wheelchair transfer to and from vehicles. The

              exception (slopes not steeper than 1:48) allows sufficient slope for drainage. 2010

              ADA Standards 502.4

           h) The parking facility does not provide compliant directional and informational

              signage to a compliant accessible parking space. 2010 ADA Standards 216.5

           i) There is no compliant access aisle attached to an accessible route serving any

              existing parking space which would allow safe entrance or exit of vehicle for

              accessible persons requiring mobility devices. 2010 ADA Standards 502.2

           j) There is currently no existing accessible route to help persons with disabilities

              safely maneuver through the parking facility as required in 2010 ADA Standards

              502.3

           k) Existing facility does not provide a compliant accessible route to the main

              entrance from any site arrival point. 2010 ADA Standards 206.2, 208, 401.1, 502

           l) The facility does not provide compliant directional and informational signage to

              an accessible route which would lead to an accessible entrance. Where not all

              entrances comply, compliant entrances must be identified by the International

              Symbol of Accessibility. Directional signs that indicate the location of the nearest

              compliant entrance must be provided at entrances that do not comply. 2010 ADA

              Standards 216.6



                                               7
Case 0:20-cv-60202-RKA Document 1 Entered on FLSD Docket 01/30/2020 Page 8 of 11



  16.   Upon information and belief there are other current violations of the ADA
  at Oceans 13 At Dania Beach. Only upon full inspection can all violations be
  identified.   Accordingly, a complete list of violations will require an on-site
  inspection by Plaintiff’s representatives pursuant to Rule 34b of the Federal
  Rules of Civil Procedure.


  17.   Upon information and belief, Plaintiff alleges that removal of the
  discriminatory barriers and violations is readily achievable and technically
  feasible. To date, the readily achievable barriers and other violations of the
  ADA still exist and have not been remedied or altered in such a way as to
  effectuate compliance with the provisions of the ADA.


  18.   Pursuant to the ADA, 42 U.S.C. §12101 et. seq., and 28 C.F.R. §36.304,
  the Defendants were required to make the establishment a place of public
  accommodation, accessible to persons with disabilities by January 28, 1992. As
  of this date the Defendants have failed to comply with this mandate.


  19.   The Plaintiff has been obligated to retain the undersigned counsel for the
  filing and prosecution of this action. Plaintiff is entitled to have its reasonable
  attorney's fees, costs and expenses paid by the Defendants, pursuant to 42
  U.S.C. §12205.


  20.   Pursuant to 42 U.S.C. §12188, this Court is vested with the authority to
  grant Plaintiff injunctive relief, including an order to alter the subject facilities
  to make them readily accessible and useable by individuals with disabilities to
  the extent required by the ADA, and closing the Subject Facility until the
  requisite modifications are completed.


  REQUEST FOR RELIEF
  WHEREFORE, the Plaintiff demands judgment against the Defendants and
  requests the following injunctive and declaratory relief:

                                            8
Case 0:20-cv-60202-RKA Document 1 Entered on FLSD Docket 01/30/2020 Page 9 of 11




  21. That this Honorable Court declares that the Subject Facility owned, operated
  and/or controlled by the Defendants is in violation of the ADA;


  22.   That this Honorable Court enter an Order requiring Defendants to alter the
  Subject Facility to make it accessible to and usable by individuals with
  disabilities to the full extent required by Title III of the ADA;


  23.   That this Honorable Court enter an Order directing the Defendants to
  evaluate and neutralize their policies, practices and procedures toward persons
  with disabilities, for such reasonable time so as to allow the Defendants to
  undertake and complete corrective procedures to the Subject Facility;


  24.   That this Honorable Court award reasonable attorney's fees, all costs
  (including, but not limited to court costs and expert fees) and other expenses of
  suit, to the Plaintiff; and


  25.   That this Honorable Court award such other and further relief as it deems
  necessary, just and proper.

  Dated this January 30, 2020.

  Respectfully submitted by:

  Ronald E. Stern
  Ronald E. Stern, Esq.
  Florida Bar No. 10089
  THE ADVOCACY LAW FIRM, P.A.
  1250 East Hallandale Beach Boulevard, Suite 503
  Hallandale Beach, Florida 33009
  Telephone: (954) 639-7016
  Facsimile: (954) 639-7198
  Email: ronsternlaw@gmail.com
  Attorney for Plaintiff, RENZO BARBERI




                                           9
Case 0:20-cv-60202-RKA Document 1 Entered on FLSD Docket 01/30/2020 Page 10 of 11



                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF FLORIDA

                                         CASE NO.

  RENZO BARBERI,

               Plaintiff,

               vs.

  OCEAN'S 13 GRILL @ DANIA BEACH,
  INC., a Florida Profit Corporation and KIM
  BARTNICK, LLC, a Florida Limited
  Liability Company,

            Defendants.
  _______________________________/

                             CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on January 30, 2020, I electronically filed the
  Complaint along with a Summons for each Defendant with the Clerk of Court
  using CM/ECF. I also certify that the aforementioned documents are being
  served on all counsel of record, corporations, or pro se parties identified on the
  attached Service List in the manner specified via Service of Process by an
  authorized Process Server, and that all future pleadings, motions and documents
  will be served either via transmission of Notices of Electronic Filing generated
  by CM/ECF or Via U.S. Mail for those counsel or parties who are not authorized
  to receive electronically Notices of Electronic Filing.

  By: Ronald E. Stern
  Ronald E. Stern, Esq.
  Florida Bar No.: 10089
  THE ADVOCACY LAW FIRM, P.A.
  1250 East Hallandale Beach Boulevard, Suite 503
  Hallandale Beach, Florida 33009
  Telephone: (954) 639-7016
  Facsimile: (954) 639-7198
  Email: ronsternlaw@gmail.com
  Attorney for Plaintiff RENZO BARBERI




                                               10
Case 0:20-cv-60202-RKA Document 1 Entered on FLSD Docket 01/30/2020 Page 11 of 11



                                    SERVICE LIST:

     RENZO BARBERI, Plaintiff, vs. OCEAN'S 13 GRILL @ DANIA BEACH, INC., a
    Florida Profit Corporation and KIM BARTNICK, LLC, a Florida Limited Liability Company

               United States District Court Southern District Of Florida

                                        CASE NO.


  OCEAN'S 13 GRILL @ DANIA BEACH, INC.

  REGISTERED AGENT:

  SABATINO, VINICIO
  50 E. DANIA BEACH BLVD
  DANIA BEACH, FL 33004

  VIA PROCESS SERVER


  KIM BARTNICK, LLC

  REGISTERED AGENT:

  BARTNICK, KIM S.
  267 CODRINGTON DR.
  LAUDERDALE BY THE SEA, FL 33308

  VIA PROCESS SERVER




                                             11
